                     IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

 JASON WILLIAMS,

        Plaintiff,                                     Case No. 5: 19-cv-004 75-BO
 vs.

 AT&T MOBILITY LLC,

        Defendant.


                     JOINT STIPULATED PROTECTIVE ORDER

       WHEREAS, Plaintiff Jason Williams and Defendant AT&T Mobility LLC (each

of the foregoing, a "Party", and collectively, the "Parties") have jointly requested and

consent to entry of a protective order under Rule 26(c) of the Federal Rules of Civil

Procedure to protect confidential and proprietary business and personal information

during discovery and trial. Therefore, it appearing to the Court there is good cause

to enter an order to protect confidential and proprietary information during discovery

and trial:

       IT IS HEREBY ORDERED THAT the Parties and any non-party, that, by itself

or through its counsel, agrees to the terms of this Protective Order as provided herein,

shall be governed by the following terms and conditions in connection with the

production of designated material in this action.

       1.     This order shall govern the use , handling and disclosure of all

documents, testimony or information produced or given in this action which are

designated to be subject to this order in accordance with the terms hereof.




        Case 5:19-cv-00475-BO Document 47 Filed 06/16/20 Page 1 of 10
      2.     Any Party and/or non-party producing or filing documents or other

materials in this action may designate such materials and the information contained

therein, whether standalone or embodied in documents, things, deposition testimony,

interrogatory answers or other materials, as Confidential Information subject to this

order. The term "Confidential Information" means documents or things that are

confidential, proprietary, and not known to the general public.

      3.     Materials containing      Confidential Information may be         marked

"Confidential" if the designating Party has a reasonable and good faith belief that the

materials contains information that is: confidential; proprietary; not known to the

general public; a trade secret or other confidential research, development, or

commercial information; personal financial information protected by law or private

medical records of a consumer other than plaintiff. In any dispute over the

designation of materials as confidential, the designating Party shall have the burden

of demonstrating that the materials contain information that is defined as

"Confidential" in this paragraph and protected by applicable court rules and law.

      4.     Except with the prior written consent of the Party asserting confidential

treatment or pursuant to court order, any document or materials designated

"Confidential" under this order and any information contained in or derived from any

such materials may not be disclosed other than in accordance with this order and

solely for purposes of this litigation to any person other than the Court and the

following persons:

             A. The Court and its officers;

             B. Parties to this litigation;
                                              2


       Case 5:19-cv-00475-BO Document 47 Filed 06/16/20 Page 2 of 10
               C. Counsel for the respective Parties to this litigation and clerks,
                  paralegals, office staff, or other employees of counsel;

               D. Witnesses expected to be deposed or to testify in court or by
                  affidavit in this litigation;

               E. Any certified shorthand or court reporters or persons operating
                  video equipment at depositions retained to report a d~ponent's
                  testimony in this case;

               F. Third-party experts or consultants, and the employees of such
                  experts and consulting who are assisting them, engaged by counsel
                  or a Party to assist in this litigation;

               G. Any designated mediator who is assigned to hear this matter, and
                  his or her staff; and

               H. Such other persons as hereafter may be designated by written
                  agreement of all Parties in this action or by Order of the Court,
                  such Order obtained on noticed motion (or shortened time as the
                  Court may allow), permitting such disclosure.

      5.       A Party may designate material and information as "Highly

Confidential - Attorneys' Eyes Only" that the Party reasonably and in good faith

believes contains or reflects information that satisfies the criteria for designating

such information "Confidential" pursuant to Paragraph 3 above , and reflects: (1)

extremely confidential business information, marketing plans, strategies, or

methods, including business planning or financial documents having current or

future applicability; or (2) sensitive non-public information that: (i) as of the date of

production, has been subject to strict internal controls limiting dissemination within

the designating Party; and (ii) if disclosed to persons other than those who are

permitted access pursuant to this Order, would likely cause economic harm or

significant competitive disadvantage to the Party producing the material and

information.     By way of example, and not limitation, "Highly Confidential -

                                            3


       Case 5:19-cv-00475-BO Document 47 Filed 06/16/20 Page 3 of 10
Attorneys' Eyes Only" information includes: (a) material that a Party believes

reasonably and in good faith contains any trade secret or other confidential research,

as well as (b) development, technical, business or financial information that has not

been made public and has current or future applicability - such as business plans or

strategies; costs or pricing information; sales and revenue information; contemplated,

actual, or prospective business dealings with third-parties; and development

strategy.

      6.     Except with the prior written consent of the Party asserting confidential

treatment or pursuant to court order, any document or materials designated "Highly

Confidential-Attorneys' Eyes Only" under this order and any information contained

in or derived from any such materials may not be disclosed other than in accordance

with this order and solely for purposes of this litigation to any person other than the

court and the following persons:

             A. The Court and its officers;

             B. Counsel for the respective Parties to this litigation and clerks,
                paralegals, office staff, or other employees of counsel;

             C. In-house lawyers who are advising a Party regarding this action,
                including paralegals and staff, to whom disclosure is reasonably
                necessary for this litigation;

             D. Any certified shorthand or court reporters or persons operating
                video equipment at depositions retained to report a deponent's
                testimony in this case; and

             E . Third-party experts or consultants, and the employees of such
                 experts and consulting who are assisting them, to whom disclosure
                 is reasonably necessary for this litigation; and

             F . Any designated mediator who is assigned to hear this matter, and
                 his or her staff.

                                          4


       Case 5:19-cv-00475-BO Document 47 Filed 06/16/20 Page 4 of 10
         7.   To the extent any motions, briefs, pleadings, deposition transcripts, or

other papers to be filed with the Court incorporate documents or information subject

to this Order, the Parties shall comply with the Local Civil Rules, and the Electronic

Case Filing Administrative Policies and Procedures Manual, of the United States

District Court for the Eastern District of North Carolina, including the rules, policies,

and procedures regarding the provisional filing under seal of confidentially

designated materials.

         8.   If another Party objects in good faith to the designation of material as

confidential, the objecting Party shall provide to the producing Party a statement

setting forth the basis for the objection within fourteen (14) days of its discovery of

the basis of the objection. The Parties shall thereafter meet and confer in good faith

to resolve the dispute over the applicability of this order. In the event the dispute

cannot be resolved informally, the designating Party shall submit a motion to the

court to determine applicability of this order. If a motion is timely filed by the

designating Party, the material will be subject to this order pending a ruling by the

court.

         9.   All documents or other materials subject to this order shall not be used,

directly or indirectly, by any person, for any business, legal, commercial and/or

competitive purposes, or for any purpose whatsoever other than solely for the

preparation and trial of this action Jason Williams v. AT&T Mobility LLC, Civil

Action No., 5:19-cv-00475-BO, pending in the United States District Court for the




                                           5


          Case 5:19-cv-00475-BO Document 47 Filed 06/16/20 Page 5 of 10
Eastern District of North Carolina, Western Division, m accordance with the

provisions of this order.

       10.   Documents produced pursuant to this order shall not be made

available to any person designated in subparagraphs 4(D), (F), and 6(E) unless and

until he or she has first read this order and agrees to be bound by its terms, as

evidenced by executing a declaration in the form attached.

             A. A copy of the "declaration regarding compliance with protective
                order" form shall be produced to all Parties for any expert witness
                who is required to be disclosed pursuant to Rule 26 of the Federal
                Rules of Civil Procedure.

             B. Counsel for all Parties to this order shall keep a log of all
                individuals who they have required execute a "declaration
                regarding compliance with protective order" form. The log shall be
                available to any Party to this order at the termination of the
                litigation or by court order.

       11.   Deposition testimony that one of the Parties reasonably believes will

contain Confidential Information shall only be taken in front of persons entitled to

access to such information under paragraph 5 of this Stipulation and Protective

Order and may be designated as Confidential by the designating Party making an

appropriate statement on the record, in which case the reporter shall stamp or write

"contains Confidential Information" on the cover of the transcript.

       12.   Any Party seeking to use confidential information during a deposition

shall seek agreement on the record by the deponent to abide by the terms of this

Stipulation and Protective Order. If the deponent refuses to assent, disclosure of

such information to the witness during the deposition shall not constitute a waiver

of confidentiality. Under such circumstances, the witness shall be asked to sign the

                                          6


       Case 5:19-cv-00475-BO Document 47 Filed 06/16/20 Page 6 of 10
original deposition transcript in the presence of the court reporter, and no copy of

the transcript or related exhibits shall be given to the deponent.

      13.    The Parties and their attorneys shall take all necessary and proper

steps to preserve the confidentiality and to protect the rights of the Party asserting

confidential treatment with respect to any confidential information designated in

accordance with this order.

       14.   If confidential information submitted in accordance with this order is

disclosed to any person other than in a manner authorized by this order, the Party

responsible for the disclosure must, immediately upon learning of the disclosure

bring all pertinent facts relating to such disclosure to the attention of the Party

asserting confidential treatment and make every effort to prevent further disclosure

by the responsible Party or by the person who was the recipient of such information.

      15.    Nothing set forth herein prohibits the use in this litigation of any

information designated as "Confidential."

      16.    The Court may, for good cause, modify this order or grant any Party

relief therefrom.

      17.    Within 60 days after the final termination of this litigation, all

documents or other materials afforded confidential treatment pursuant to this

order, including derivative materials containing confidential information, shall be

returned to counsel for the producing Party or destroyed. Neither the Parties nor

their counsel nor any person to whom such confidential information has been




                                            7


       Case 5:19-cv-00475-BO Document 47 Filed 06/16/20 Page 7 of 10
disclosed can retain and/or use any of the information obtained during the course of

this litigation in future litigation.

       18.    At the final termination of this litigation, each Party shall execute and

exchange an affidavit/declaration attesting to the fact that all documents subject to

this protective order have been destroyed or returned.

       19.    All provisions of this Protective Order shall continue to be binding

after the conclusion of this action unless subsequently modified by agreement

between the Parties or order of the court and the court shall retain jurisdiction of

this matter for the purpose of enforcing this Protective Order.

       IT IS SO ORDERED.


ENTERED:
    p..--;f- fl}
                                           The Hon. Terrence W. Boy
                                           Chief United States District Judge




                                           8


        Case 5:19-cv-00475-BO Document 47 Filed 06/16/20 Page 8 of 10
                     IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

 JASON WILLIAMS,
                                                       Case No. 5:19-cv-00475-BO
        Plaintiff,

 vs.

 AT&T MOBILITY LLC,

        Defendant.


DECLARATION REGARDING COMPLIANCE WITH PROTECTIVE ORDER

       I, _ _ _ _ _ _ _ _ _ _ _ _ _ _, declare as follows:

       1.     I have read the Protective Order filed in Jason Williams v. AT&T

Mobility LLC, Civil Action No. , 5:19-cv-00475-BO, which case is pending in the

United States District Court for the Eastern District of North Carolina, Western

Division, and I will not divulge any information, documents or things that are subject

to the Protective Order except in accordance with the provisions of the Order.

       2.     I agree to abide by and be bound by the terms of the Protective Order.

       3.     I agree to treat all materials designated as "Confidential" and/or "Highly

Confidential-Attorneys' Eyes Only," and all copies, notes or other records containing

or referring to such materials, and the substance or contents of such materials in

accordance in with the terms of the Protective Order.          I also agree with the

requirements of Para graph 17 with respect to the disposition of documents upon

conclusion of the litigation.




                                           9


        Case 5:19-cv-00475-BO Document 47 Filed 06/16/20 Page 9 of 10
      4.     I agree to be subject to the jurisdiction of the United States District

Court for the Eastern District of North Carolina, Western Division, for the purposes

of enforcing the terms of this Protective Order and in the event of any violation or

dispute related to this agreement.

      5.     I declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct.

      Executed on - - -- - - - - - -


                                               Signed: _ _ _ _ _ _ _ __


                                               Printed Name: - - - - - - -




                                          10


       Case 5:19-cv-00475-BO Document 47 Filed 06/16/20 Page 10 of 10
